            Case 1:20-cv-00280-GLR Document 1 Filed 01/31/20 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND
                                 NORTHERN DIVISION

 DAVID MASON, Individually and for Others           Case No. ____________
 Similarly Situated,

               Plaintiffs,
 v.
                                                    Class and Collective Action
 MASTEC SERVICES COMPANY, INC.,
 MASTEC NETWORK SOLUTIONS, LLC

               Defendants.


                             PLAINTIFF’S ORIGINAL COMPLAINT

                                              SUMMARY

       1.       MasTec Services Company, Inc. and MasTec Network Solutions, LLC (collectively

“MasTec”) failed to pay David Mason (Mason), and other workers like him, overtime as required by

the Fair Labor Standards Act (FLSA) and the Maryland Wage & Hour Law, Maryland Labor &

Employment Code (MWHL).

       2.       Instead, MasTec paid Mason and other workers like him a salary with no overtime

compensation when working more than 40 hours a week.

       3.       Mason bring this lawsuit this as a collective action under the FLSA. 29 U.S.C. § 216(b)

to recover unpaid overtime and other damages.

       4.       Mason brings this lawsuit as a class action under FED R. CIV. P. 23 to recover unpaid

overtime and other damages pursuant to the Md. L&E Code.

                                    JURISDICTION AND VENUE

       5.       This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

29 U.S.C. § 216(b).
             Case 1:20-cv-00280-GLR Document 1 Filed 01/31/20 Page 2 of 10



        6.       The Court has supplemental jurisdiction over state law claims pursuant to 28 U.S.C. §

1367.

        7.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial part

of the events or omissions giving rise to the claim occurred in this District.

        8.       Venue is also proper in this Court pursuant to 28 U.S.C. § 1391(b) because Mason

worked for MasTec in this District and Division.

                                             THE PARTIES

        9.       Mason was employed by MasTec as an inspector from approximately February 2016

until February 2017.

        10.      He regularly worked in excess of 40 hours a week without receiving overtime pay. His

written consent is attached as Exhibit A.

        11.      Mason brings this action on behalf of himself and all other similarly situated salaried

employees under the collective action provisions of the FLSA. See 29 U.S.C. §216(b). The FLSA Class

was subjected to the same FLSA violations as Mason and is properly defined as:

                 All salaried Inspectors employed by MasTec during the past 3 years
                 (the “FLSA Class Members”).

The members of the FLSA Class are easily ascertainable from MasTec’s business and personnel

records.

        12.      Mason brings this action individually and on behalf of

                 All salaried Inspectors employed by MasTec in Maryland during the
                 past 3 years (the “Maryland Class Members”).

        13.      The Maryland Class Members are easily ascertainable from MasTec’s business and

personnel records.

        14.      Collectively, the FLSA Class Members and the Maryland Class Members are referred

to as the Putative Class Members.

                                                   2
            Case 1:20-cv-00280-GLR Document 1 Filed 01/31/20 Page 3 of 10



          15.   Defendant MasTec Services Company, Inc. is a Florida company doing business

throughout the United States, including Maryland.

          16.   Defendant MasTec Network Solutions, LLC is a Florida company doing business

throughout the United States, including Maryland.

          17.   Defendants MasTech Services Company, Inc. and MasTech Network Solutions, LLC

operate     under   the   MasTech     brand   umbrella    throughout    the   United    States.   See

https://www.mastec.com/about/entities (Last visited January 31, 2020).

          18.   MasTec is covered by the FLSA and MWHL and has been during the applicable statute

of limitations. MasTec is therefore obligated to pay its non-exempt employees overtime under the

FLSA.

          19.   MasTec Services Company, Inc. may be served through its registered agent: Corporate

Creations Network Inc., #700, 2 Wisconsin Cir., Chevy Chase, MD 20815.

          20.   MasTec Network Solutions, LLC may be served through its registered agent: CSC –

Lawyers Incorporating Service Company, 7 St. Paul St., Suite 820, Baltimore, MD 21202.

                                   COVERAGE UNDER THE FLSA

          21.   At all relevant times, MasTec was an employer within the meaning of the Section 3(d)

of the FLSA, 29 U.S.C. § 203(d).

          22.   At all relevant times, MasTec was an enterprise within the meaning of Section 3(r) of

the FLSA, 29 U.S.C. § 203(r).

          23.   At all relevant times, MasTec was an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. §

203(s)(1), because it had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods or materials – such as cell




                                                  3
          Case 1:20-cv-00280-GLR Document 1 Filed 01/31/20 Page 4 of 10



phones, computers, walkie-talkies, hardhats, and personal protective equipment - that have been

moved in or produced for commerce.

        24.     At all relevant times, MasTec had an annual gross volume of sales made in excess of

$1,000,000.

        25.     At all relevant times, Mason and the Putative Class Members were engaged in

commerce or in the production of goods for commerce.

                                             THE FACTS

        26.     MasTec is a full-service Infrastructure, Construction Company centering on most

facets of the telecommunications industry.

        27.     To provide these services, it employs Inspectors.

        28.     MasTec hired Mason as an Inspector in approximately February 2016.

        29.     Mason worked for MasTec as an Inspector in Columbia, Maryland.

        30.     Mason would conduct inspections of telecommunications towers owned by MasTec’s

customer, AT&T.

        31.     Mason left MasTec’s employment near the end of March 2017.

        32.     MasTec’s inspectors, including Mason, perform routine activities which are largely

governed by standardized plans and checklists created by MasTec.

        33.     Every element of an inspector’s job was predetermined by MasTec or MasTec’s

customer, including the schedule of the inspector’s work and related work duties.

        34.     No advanced degree is required to become an inspector for MasTec. In fact, MasTec

regularly hires inspectors who only have a high-school diploma.

        35.     Being an inspector is not work requiring specialized academic training as a standard

prerequisite.




                                                  4
             Case 1:20-cv-00280-GLR Document 1 Filed 01/31/20 Page 5 of 10



       36.       To the extent inspectors make “decisions,” the decisions do not require the exercise

of independent discretion and judgment.

       37.       Instead, inspectors apply well-established procedures.

       38.       Inspectors are not permitted to deviate from established guidelines and partners.

       39.       Inspectors attended mandatory meetings and workshops which outlined their duties.

       40.       With these job duties, inspectors are clearly non-exempt under the FLSA.

       41.       All of MasTec’s inspectors work long hours in excess of 40 hours a week.

       42.       Inspectors were required to regularly work 12 hours in a day, and more than 70 hours

in a week.

       43.       MasTec does not pay its inspectors overtime for hours worked in excess of 40 in a

workweek.

       44.       Instead, MasTec pays inspectors a base salary.

       45.       Mason and the Putative Class Members worked for MasTec as inspectors over the

past three years throughout the United States, including Maryland.

       46.       As a result of MasTec’s pay policies, Mason and the Putative Class Members were

denied the overtime pay required by federal law.

       47.       MasTec keeps accurate records of the hours, or at least days, its inspectors work.

       48.       It also keeps accurate records of the amount of pay inspectors receive.

       49.       Despite knowing the FLSA’s requirements and that its inspectors regularly worked

more than 40 hours in a workweek, MasTec does not pay them overtime

       50.       However, MasTec did not pay Mason and Maryland Class Members the overtime

premiums required by Maryland law for hours worked in excess of 40 in a workweek.

       51.       Instead, MasTec paid Mason and Maryland Class Members a base salary.

       52.       Mason and Maryland Class Members were misclassified as exempt from overtime pay.


                                                   5
          Case 1:20-cv-00280-GLR Document 1 Filed 01/31/20 Page 6 of 10



        53.     Rather than receiving time and half for hours worked in excess of 40 in a workweek

as required by the Md. L&E Code, Mason and Maryland Class Members only received a base salary.

        54.     This misclassification violates the Md. L&E Code.

                                      FIRST CAUSE OF ACTION –
                                      VIOLATION OF THE FLSA

        55.     Mason incorporates the preceding paragraphs by reference.

        56.     As set forth herein, MasTec violated the FLSA by failing to pay Mason and the Putative

Class Members overtime at one and one-half times the regular rate of pay under the hourly system,

for hours worked in excess of 40 in a workweek. 29 U.S.C. § 207(a).

        57.     At all relevant times, MasTec has been an employer engaged in interstate commerce

and/or the production of goods for commerce, within the meaning of the FLSA.

        58.     MasTec employed Mason and each Putative Class Member.

        59.     MasTec’s pay policy denied Mason and the Putative Class Members overtime

compensation at the legal overtime rates required by the FLSA.

        60.     MasTec owes Mason and the Putative Class Members overtime wages equal to 1 and

½ their regular rates for each overtime hour worked during the last three years.

        61.     MasTec knew, or showed reckless disregard for whether, its failure to pay overtime

violated the FLSA. Its failure to pay overtime to Mason and the Putative Class Members is willful.

        62.     Due to MasTec’s FLSA violation, Mason and the Putative Class Members are entitled

to recover from MasTec their unpaid overtime compensation, liquidated damages, reasonable attorney

fees, costs, and expenses of this action.




                                                  6
          Case 1:20-cv-00280-GLR Document 1 Filed 01/31/20 Page 7 of 10



                               SECOND CAUSE OF ACTION –
               FAILURE TO PAY OVERTIME WAGES AS REQUIRED BY THE MWHL

       63.     The MWHL requires that workers employed in the State of Maryland be compensated

for all hours worked in excess of 40 hours per week at a rate not less than one and one-half (1 ½)

times the usual hourly wage at which he is employed. See MWHL § 3-415.

       64.     MasTec violated the MWHL by failing to pay Watkins and the Maryland Class

Members at one and one-half times their usual rates of pay for hours they worked in Maryland in

excess of 40 in any workweek. See MWHL § 3-415.

       65.     Accordingly, Watkins and the Maryland Class Members are entitled to unpaid overtime

wages, plus reasonable counsel fees and costs, and any other relief deemed appropriate by the Court.

See MWHL §§ 3-415, 3-427.

                               COLLECTIVE ACTION ALLEGATIONS

       66.     Mason incorporates all previous paragraphs and alleges that the illegal pay practices

MasTec imposed on Mason were likewise imposed on the Putative Class Members.

       67.     In addition to Mason, MasTec employed other inspectors who worked over forty

hours per week with no overtime pay, were paid a salary, and were classified – improperly – as exempt

employees. These Putative Class Members performed the job duties described above and they were

subjected to the same unlawful policies which constitutes a willful violation of the FLSA.

       68.     The Putative Class Members are all entitled to overtime after 40 hours in a week and

the overtime they are entitled to must be calculated in a manner consistent with the requirements of

the FLSA. Mason and the Putative Class Members are similarly situated in all relevant respects.

       69.     MasTec’s failure to pay wages and overtime compensation at the rates required by the

FLSA result from generally applicable, systematic policy and/or practice which are not dependent on

the personal circumstances of any Putative Class Members.

       70.     Mason’s experiences are typical of the experiences of all Putative Class Members.
                                                  7
             Case 1:20-cv-00280-GLR Document 1 Filed 01/31/20 Page 8 of 10



        71.      Mason has no interest contrary to, or in conflict with, the members of the Putative

Class Members. Like each member of the proposed classes, Mason has an interest in obtaining the

unpaid overtime wages owed under state and/or federal law.

        72.      A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

        73.      Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective action treatment.

                                     CLASS ACTION ALLEGATIONS

        74.       Mason brings this lawsuit as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure asserting violations of Maryland state overtime laws, as specified in paragraphs 59-

61, supra.

        75.      Numerosity: The proposed state law class is so numerous that joinder of all members

is impracticable. Mason is informed and believes, and on that basis allege, that during the relevant time

period, MasTec employed dozens of people who satisfy the definition of each state law class.

        76.      Typicality: Mason’s claims are typical of the members of the state law class he seeks to

represent. Mason is informed and believe that others in their positions (and/or positions similar

thereto), routinely worked more than 40 hours per week during the relevant class periods, without

being paid overtime, in violation of the FLSA and applicable state law. Mason, like the state law class

members he seeks to represent, was subject to MasTec’s policy and practice of paying salary to non-

exempt inspectors.

        77.      Superiority: A class action is superior to other available methods of the fair and

efficient adjudication of the controversy, particularly in the context of wage and hour litigation where

individual plaintiffs lack the financial resources to vigorously prosecute separate lawsuits in federal


                                                     8
              Case 1:20-cv-00280-GLR Document 1 Filed 01/31/20 Page 9 of 10



court against large corporate defendants and fear retaliation. Prosecuting dozens of identical,

individual lawsuits does not promote judicial efficiency or equity and consistency in judicial results.

         78.       Adequacy: Mason will fairly and adequately protect the interests of the state law class

members and have retained counsel experienced in complex wage and hour class and collective action

litigation.

         79.       Commonality: Common questions of law and fact exist to all members of each of the

proposed state law classes and predominate over any questions solely affecting individual class

members, including but not limited to:

  •           What were MasTec’s policies and/or practices for paying overtime for overtime work?

  •           Did MasTec have and implement a policy and/or practice whereby MasTec failed to pay its
              salaried inspectors for overtime work at the legally required overtime rate, namely time and
              a half or double their regular rates?

  •           Was MasTec’s decision to classify the members of the Maryland Class as exempt made in
              good faith?

  •           Were MasTec’s violations of MWHL willful?

  •           Were MasTec’s illegal pay practices applied uniformly across Maryland to all members of
              the class?

                                                JURY TRIAL

         80.       Mason demand a trial by jury.

                                                   PRAYER

         81.       Mason prays for relief as follows:

                   a.      An order allowing this action to proceed as a collective action under the FLSA
                           and directing notice to all hourly employees who received straight time for
                           overtime;

                   b.      An order allowing this action to proceed as a Rule 23 class action under the
                           MWHL;




                                                        9
Case 1:20-cv-00280-GLR Document 1 Filed 01/31/20 Page 10 of 10



    c.    Judgment awarding Mason and Putative Class Members all unpaid overtime
          compensation, liquidated damages, interest, penalties, attorneys’ fees and costs
          as provided under the FLSA;

    d.    Judgment awarding Mason and Putative Class Members all unpaid overtime
          compensation, liquidated damages, interest, penalties, attorneys’ fees and costs
          as provided under Maryland state law;

    e.    An award of pre- and post-judgment interest on all amounts awarded at the
          highest rate allowable by law; and

    f.    All such other and further relief to which Mason, and the FLSA and Maryland
          Class Members, may show themselves to be justly entitled.

                                 Respectfully submitted,

                                 By: /s/ Taylor A. Jones___
                                     Taylor A. Jones
                                     Maryland Bar No. 20049
                                     Michael A. Josephson
                                     Texas Bar No. 24014780
                                     Andrew Dunlap
                                     Texas Bar No. 24078444
                                     JOSEPHSON DUNLAP LLP
                                     11 Greenway Plaza, Suite 3050
                                     Houston, Texas 77046
                                     713-352-1100 – Telephone
                                     713-352-3300 – Facsimile
                                     tjones@mybackwages.com
                                     mjosephson@mybackwages.com
                                     adunlap@mybackwages.com

                                     AND

                                     Richard J. (Rex) Burch
                                     Texas Bar No. 24001807
                                     BRUCKNER BURCH PLLC
                                     8 Greenway Plaza, Suite 1500
                                     Houston, Texas 77046
                                     713-877-8788 – Telephone
                                     713-877-8065 – Facsimile
                                     rburch@brucknerburch.com

                                     ATTORNEYS IN CHARGE FOR PLAINTIFF




                                    10
